DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “detecting when the location of the first object … thereby determining that the first object is viewable at touching the displayed object” recited in claim 1 is confusing and indefinite.  It is not clear what feature is detected in this phrase.   The phrase “detecting when the location of the first object is at a location wherein an object is displayed in the three-dimensional scene thereby determining that the first object is viewable at touching the displayed object” recited in claim 14 is confusing and indefinite since it is not clear what is being “detecting” here.  The scopes of the claims are not clear.  The proper clarification and correction are required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-2, 4-5 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the US patent issued to DeLuca (PN. 6,064,354) in view of the Krah (PN. 8,018,579).
DeLuca teaches a stereoscopic user interface method, serves as the method providing a user interface for a volumetric display, wherein the method is comprised of the step of displaying a stereoscopic image or scene (245, Figure 1) viewable as a three-dimensional floating-in-the-air in a display space, (please see Figure 1), step of detecting a location of a first or physical object (400) inserted into the display space, and the step of detecting the location of the first or physical object wherein the location is at a location where an object (250) is displayed in the three-dimensional scene thereby determining that the first or physical object is viewable at touching the displayed object (250, please see columns 2 and 5).   
DeLuca teaches that the location of the first or physical object (400) is determined by using video cameras (310 and 320, Figure 7) and the physical object (400) is to create user new three dimensional image or scene (245) to be displayed, (please see column 2, lines 30-64).  This means the method further comprises the step of “following a detection of the first object viewable as touching the displayed object, producing a new three-dimensional scene displaying the displayed object as if manipulated by the first object”.   The new three dimensional image (245) may be considered as being manipulated by the physical or first object (400) since it allows user interface to cause the new image be displayed.  Krah in the same field of endeavor teaches alternatively when the first or physical object (122, Figure 1) is inserted in the display volume (108, Figure 1) and be utilized as user interface, the location of the object (122) may be determined and at same time the physical object may be displayed in the display area (112) so that a new image including the displayed object (118) and the manipulation of the displayed object by the physical object (122) may be displayed.  It would then have been obvious to one skilled in the art to apply the teachings of Krah to modify the method of DeLuca to alternatively include the actual manipulation of the displayed object by the physical object in the new image displayed, for the benefit of visualizing the manipulation by the user interface.  
With regard to claim 2, Deluca teaches that the first or physical object is a user’s hand, (please see Figure 1).  
With regard to claims 4-5, DeLuca teaches that the image is stereoscopically displayed which means a plurality of visual depth cues to a viewer of the three-dimensional floating-in-the-air scene.  With regard to claim 5, DeLuca in light of Krah the same visual depth cues is provided for the location of the displayed object as are proved to the user viewing the first or physical object.  

With regard to claims 8 and 9, DeLuca teaches that cameras (310, 320, Figure 7) serves as the sensors that operate with computer that provide sensory feedback to the user when the user’s hand is detected to appear to touch the displayed object.  The icon (250) may serve as the visual marking of the location where the user’s hand is detected to appear to touch the displayed object.  

Claim 3 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Krah as applied to claims 1 and 2 above, and further in view of the patent issued to Dyner (PN. 6,478,432).
The stereoscopic user interface method taught by DeLuca in combination with the teachings of Krah as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 3, DeLuca teaches that the step of determining the location of the physical object such as the user’s hand including measuring a location of the user’s fingers in the display space, (please see Figure 1).  DeLuca teaches that the user’s hand or finger is viewable as touching the display object, but it does not teach explicitly that is viewable as grabbing the displayed object.  Dyner in the same field of endeavor teaches a method for dynamically generating interactive real imaging wherein the user’s finger that is inserted in the display space for a volumetric display wherein the user’s hand may be viewable as grabbing the displayed object, (please see the abstract).  It would then have been obvious to one skilled in the art to 
With regard to claim 11-12, Dyner teaches that complete user’s experience of actual touching and interacting with displayed image may be provided, (please see column 6, lines 65-67).  It is implicitly true or obvious modification to provide vibrating sensation to provide the actual touching experience.  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Krah as applied to claim 1 above, and further in view of the patent issued to O’Brien (PN. 6,031,519).
The stereoscopic user interface method taught by DeLuca in combination with the teachings of Krah as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 6, these references do not teach that the three dimensional floating-in-the-air scene is a holographic image.  O’Brien teaches that a device and method form user interface may comprises a volumetric display that displays a holographic three dimensional floating-in-the-air scene, (25, Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of O’Brien to make the displayed object of the three dimensional scene a holographic image for the benefit of providing a holographic direct manipulation interface method.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Krah as applied to claim 1 above, and further in view of the patent issued to Foland et al (PN. 7,831,012).
The stereoscopic user interface method taught by DeLuca in combination with the teachings of Krah as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, DeLuca in light of Krah teach that computer is utilized to provide feedback concerning the user’s hand detection.  These references however do not teach that audible feedback may also be used.  Foland et al in the same field of endeavor teaches that computer used as input/output device for user interface, visual as well as audible presentation may be utilized to present the interface information, (please see column 26, lines 20-30).  It would then have been obvious to modify the method taught by DeLuca to alternatively use audible feedback to present the information concerning the detection of the user’s hand or physical object.  

Claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Krah as applied to claims 1 and 2 above, and further in view of the patent issued to Dyner (PN. 6,478,432) and O’Brien (PN. 6,031,519).
The stereoscopic user interface method taught by DeLuca in combination with the teachings of Krah as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 13, Dyner teaches that the three dimensional scene comprises a scene with a game piece such as chess piece, (please see column 3, lines 7-32).  The detecting when the user’s hand appears to touch an object displayed in the three-dimensional scene comprises when the user’s hand appears to grab the chess piece.  The user may moves user’s 
These references do not teach that the three dimensional floating-in-the-air scene is a holographic image.  O’Brien teaches that a device and method form user interface may comprises a volumetric display that displays a holographic three dimensional floating-in-the-air scene, (25, Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of O’Brien to make the displayed object of the three dimensional scene a holographic image for the benefit of providing a holographic direct manipulation interface method.  

Claim 14, 16, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca (PN. 6,064,354) in view of the patent issued to Krah (PN. 8,018,579).
DeLuca teaches a stereoscopic user interface apparatus that comprise a volumetric display system, (please see Figure 1) that is comprises a volumetric display (200, Figure 1) for displaying a scene viewable as a three-dimensional-floating-in-the-air scene (245) in a display space, enabling a user (100) to reach a first object (400) into the display space.  The system further comprises cameras (310 and 320, Figures 1 and 7) that serve as a location determination unit for locating real object in the space for providing location of the first object when the first object is inserted into the display space.  The system further comprises a computer (please see Figure 7) for receiving the location of the first object and detecting when the location of the first object is at a location where an object is displayed (such as 250) in the three-dimensional scene 
DeLuca teaches that following a detection of the first object by the computer, viewable as touching the displayed object a new three dimensional scene (245) displaying the displayed object as if manipulated by the first object is created.  DeLuca teaches that the location of the first or physical object (400) is determined by using video cameras (310 and 320, Figure 7) and the physical object (400) is to create user interface with the displayed object (portion 250 of the image 245) and to manipulate the displayed object including causing a new three dimensional image or scene (245) to be displayed, (please see column 2, lines 30-64).  This means “following a detection of the first object viewable as touching the displayed object, producing a new three-dimensional scene displaying the displayed object as if manipulated by the first object” is achieved by the computer.   The new three dimensional image (245) may be considered as being manipulated by the physical or first object (400) since it allows user interface to cause the new image be displayed.  Krah in the same field of endeavor teaches alternatively when the first or physical object (122, Figure 1) is inserted in the display volume (108, Figure 1) and be utilized as user interface, the location of the object (122) may be determined and at same time the physical object may be displayed in the display area (112) so that a new image including the displayed object (118) and the manipulation of the displayed object by the physical object (122) may be displayed.  It would then have been obvious to one skilled in the art to apply the teachings of Krah to modify the method of DeLuca to alternatively include the actual manipulation of the displayed object by the physical object in the new image displayed, for the benefit of visualizing the manipulation by the user interface.  

With regard to claims 19 and 20, as shown in Figures 1 and 7, the location determination unit including the cameras (310 and 320) share some of the optical path of the display and the reverse optical path from the three dimensional scene leads to the location determination unit.  

Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Krah as applied to claim 14 above, and further in view of the patent issued to Dyner (PN. 6,478,432).
The stereoscopic user interface apparatus taught by DeLuca in combination with the teachings of Krah as described in claim 14 above has met all the limitations of the claims.  
With regard to claims 15 and 18, DeLuca teaches the location determining unit is configured to measure a location of a user’s fingers in the display space, (please see Figure 1).  
DeLuca teaches that the user’s hand or finger is viewable as touching the display object, but it does not teach explicitly that is viewable as grabbing the displayed object.  Dyner in the same field of endeavor teaches a method for dynamically generating interactive real imaging wherein the user’s finger that is inserted in the display space for a volumetric display wherein the user’s hand may be viewable as grabbing the displayed object, (please see the abstract).  It would then have been obvious to one skilled in the art to apply the teachings of Dyner to modify the user interface method of DeLuca to allow the user’s hand be viewable as grabbing the displayed object for providing additional different view of the user manipulation.  The gap between user’s fingers and the displayed object is implicitly include to achieve the grabbing action.  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca and Krah as applied to claim 14 above, and further in view of the patent issued to O’Brien (PN. 6,031,519).
The stereoscopic user interface apparatus taught by DeLuca in combination with the teachings of Krah as described in claim 14 above has met all the limitations of the claims.  
With regard to claim 17, these references do not teach that the three dimensional floating-in-the-air scene is a holographic image.  O’Brien teaches that a device and method form user interface may comprises a volumetric display that displays a holographic three dimensional floating-in-the-air scene, (25, Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of O’Brien to make the displayed object of the three dimensional scene a holographic image for the benefit of providing a holographic direct manipulation interface method.  

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,594,347.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method and/or apparatus for providing or implementing user interface that comprises the displaying of a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872